Beck, J.
The referee found, as a fact, that the money mentioned in the petition was given by the plaintiff to her husband for the purpose of purchasing a homestead and, under this arrangement, was invested with a larger amount of the husband’s own money, in the farm, a part of which plaintiff asks may be set off to her. He finds, as a matter of law, that the transaction was not a loan, but a surrender of the money for the purpose specified. This conclusion, we think, is correct. The money was given by the wife to the husband for a specific purpose; he was charged with a trust in respect to it. The trust was to be discharged for their mutual benefit— the purchase of a homestead to be occupied by both. After he has discharged this trust, his estate cannot be held liable for the money which he has faithfully used.
No other question in the ease need be considered as our conclusions, above expressed, support the correctness of the court’s action in sustaining the report of the referee and dismisssing the petition.
Appiemed. '